Citation Nr: 1646981	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-38 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 20, 2014.

2. Entitlement to a disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD) from October 20, 2014 to present.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2007, the RO denied the Veteran's inferred claim for entitlement to a TDIU, granted a temporary total disability rating for PTSD from April 12 to May 31, 2007, pursuant to 38 C.F.R § 4.29, and continued the currently assigned 50 percent disability rating for PTSD.  By a December 2014 rating decision, the RO granted a 70 percent rating for PTSD effective October 20, 2014.

In June 2013, the Veteran's representative presented argument at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran was not present at the hearing due to his reported VA PTSD-related hospitalization on the morning of the hearing.  A transcript of this hearing is associated with the claims file. 

This matter was remanded by the Board in November 2013 and is again before the Board.  As VA treatment records, SSA records, and a new VA examination report are associated with the claims file, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to October 20, 2014, PTSD has been manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

2.  From October 20, 2014 to present, PTSD has been manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

3.  At no point during the period under appeal has the Veteran's PTSD resulted in total occupational and social impairment.  T


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD are met prior to October 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation higher than 70 percent for PTSD from October 20, 2014 to present are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, SSA records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Multiple VA examinations have been afforded the Veteran; the examiners have made all necessary clinical findings and described the functional impact of PSTD sufficiently to permit application of the rating criteria to the appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for adjudication.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
 
Legal Criteria for PTSD Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, while the claim is presently staged, as the Veteran is rated 50 percent for PTSD prior to October 20, 2014 and 70 percent from October 20, 2014 to present, the Board finds the Veteran's symptoms over the appeals period are consistent and most closely match the 70 percent rating for the duration of the appeal.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Facts and Analysis

The Veteran asserts that a rating for PTSD in excess of 50 percent is warranted prior to October 20, 2014, and the Board agrees.  However, the Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal, prior to or after October 20, 2014.  

The evidence of record shows symptoms most consistent with occupational and social impairment with deficiencies in most areas including mood, family relations, judgment, concentration, and a difficulty to establish and maintain effective relationships as contemplated by a 70 percent rating, for the duration of the appeals period.  The Veteran has not exhibited total social and occupational impairment.  The appeal period does not cover the time period of April 12 to May 31, 2007, under which the Veteran has a temporary total rating for PTSD hospitalization.

VA treatment records reflect that in March 2006, the Veteran was assigned a GAF of 55.  He reported insomnia, anxiety, intrusive thoughts, nightmares, and mild paranoia.  The Veteran reported working as a barber and stated that he does not like the social interaction, but he tolerates it.

In early April 2007, the Veteran appeared for a VA examination.  The examiner noted the Veteran is unable to establish or maintain effective work/school and social relationships because of his PTSD.  The Veteran reported that he was retired.  The Veteran reported that he is not working because he is mentally incapable of working.  The examiner noted that thinking, judgment, and memory were normal.  There were no panic attacks, obsessive rituals, delusions, or hallucinations.

In April 2007, the Veteran was hospitalized for PTSD.  The examiner assigned a GAF of 35 and stated the Veteran was unable to work.  Upon discharge from PTSD treatment, the Veteran was noted as oriented in memory, attention, and concentration, with euthymic mood, in good control of self and reality, and physically stable.  He was advised to avoid strenuous physical activity.

The Veteran appeared for a VA examination in September 2007.  He reported nightmares, re-experiencing traumatic events of service including fear of being drafted; insomnia, irritability, poor concentration, and difficulty trusting people, on a constant basis.  He reported that his inability to trust people makes it difficult for him to form friendships and he is isolated; further, he must work alone.  He has taken an antidepressant medication for six years.  There was depressed mood and affect, memory loss, and suspiciousness of others and guardedness; the Veteran reported staying in bed all day sometimes.  The Veteran has been married but reported divorce due to his mental state.  The Veteran was unemployed; his last position was as a barber and he left that job because he was not earning enough.  He had previously been hospitalized once for his psychiatric condition.  The examiner noted that thinking and judgment were normal.  There were no obsessive rituals, delusions, or hallucinations.

A November 2007 VA treatment note reflects PTSD manifested as disturbing dreams and memories, panic attacks, avoidance, memory impairment, insomnia, emotional numbness, irritability, hypervigilance, trouble with concentration, fear of the future being cut off, and loss of interest in activities.  GAF was 45.

An SSA medical opinion dated November 2007 reflects that the Veteran is not unable to work due to his psychiatric symptoms.  While he should not work with the public or closely with others, he can work in the presence of others and accept supervision and feedback regarding performance in a nonstressful routine.  His limitations were recorded as not substantial. 

February 2008 VA treatment records reflect the Veteran was placed on additional medication for anxiety and sleep disturbance from PTSD, in addition to the antidepressant he continues taking; GAF was 55.

The Veteran appeared for a VA examination in May 2008.  He reported panic attacks, constant sleep disturbance, nightmares, anger and irritability, trouble concentrating, intrusive thoughts, depressed mood, lacking motivation, poor concentration, poor memory, and exaggerated startle response.  He reported relationship problems, isolation, and trust issues.  He reported being hospitalized for his PTSD in 2000 and 2007.  He was being treated with three psychiatric drugs.  He reported he is unemployed because he is mentally incapable of working.  GAF was 50 and it was opined that he was unable to maintain gainful employment due to his trouble dealing with people.  The Veteran reported good relationships with his parents, siblings and children.  The examiner noted that thinking and judgment were normal.  There were no obsessive rituals, delusions, or hallucinations.

In June 2013 a hearing was held before the Board with the Veteran's representative only; the Veteran was unavailable as he was hospitalized for PTSD, the representative reported.  She cited periods of homelessness, ongoing treatment in various psychiatric treatment programs, social isolation from family and friends, and the Veteran's inability to secure a substantially gainful occupation due to PTSD symptomatology in support of her contention that the Veteran's PTSD has worsened.  The Board notes that the claims file does not contain records from the June 2013 hospitalization.  However, the claims file contains VA treatment records from June 2013, which reflect no hospitalization outside of regular PTSD appointments, and a May 2015 VCAA letter requesting private records be submitted by the Veteran; no response was received.  The record reflects that the Veteran was seen in July 2013 at the VAMC Atlanta for suicide risk assessment, as part of his regular PTSD treatment, and regular, chronic PTSD symptoms were observed.  The Veteran reported at that time no significant clinical or psychosocial changes in the past 90 days in regard to his PTSD.

VA examination was conducted in October 2014.  The examiner noted PTSD as well as depressive disorder, cocaine use in remission, and opioid use in remission.  The report noted there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, irritable behavior, angry outbursts, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivations and mood and difficulty in establishing and maintaining effective work and social relationships. The Veteran reported good relationships with his parents, siblings, children, and grandchildren, and seeing his family frequently.   Thinking and judgment were normal.  The examiner provided a Global Assessment Functioning score (GAF) of 52. The examiner further noted "despite his service connected PTSD and related depression limited employment is feasible for the Veteran but within a less stressful environment."

The Board notes that the October 2014 VA examiner used the DSM-V in the course of conducting the evaluation and reaching the diagnostic conclusion.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  However, despite the October 2014 VA examiner's use of the DSM-V, the Board still finds the use of the examiner's opinion does not prejudice the Veteran, as it fully discusses the Veteran's PTSD symptoms.

In a March 2016 VA treatment note, the Veteran reported "chugging along" despite continuing sleep problems.  He reported visiting his mother on a regular basis.  The Veteran was well oriented and groomed, mood was appropriate, and there were no delusions, hallucinations, suicidal or homicidal thoughts.

Giving the Veteran the benefit of the doubt, the Board finds that the record supports occupational and social impairment, with deficiencies in most areas, prior to October 20, 2014.  The record supports that the Veteran suffers disruptions to his social life, work life, family life and mood due to his PTSD.  The record reflects panic attacks, irritability, depressed mood, anxiety, isolation, inability to establish and maintain effective relationships which severely impacts personal and work life.

Upon review of the evidence, the record does not support that the Veteran has suffered from total occupational and social impairment at any point during the appeals period.  The Board notes that in April 2007, the Veteran's physician stated he was unable to work due to his PTSD; the Veteran receives a temporary total rating for this hospitalization and it is not on appeal.  In early April 2007, the Veteran reported he was retired, and in September 2007, he stated he left his job because he was not earning enough.  In November 2007, the Veteran's GAF was 45, reflecting severe symptoms.  In May 2008, the Veteran reiterated he is incapable of working; GAF was 50 and it was opined that he was unable to maintain gainful employment due to his trouble dealing with people.

An SSA medical opinion dated November 2007 reflects that the Veteran is able to work notwithstanding his psychiatric symptoms.  While he should not work with the public or closely with others, he can work in the presence of others and accept supervision and feedback regarding performance in a nonstressful routine.  His limitations were recorded as not substantial.  The October 2014 VA examiner further noted "despite his service connected PTSD and related depression limited employment is feasible for the Veteran but within a less stressful environment."

The record does not contain an equipoise of evidence supporting that his symptoms most closely match a 100 percent rating at any point during the appeal.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name; or other like symptoms, as contemplated by a 100 percent rating.  The Veteran consistently was found to have good thinking and judgment, a good relationship with this family, good hygiene, and no homicidal or suicidal ideation, obsessive compulsions, or hallucinations.

By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent prior to October 20, 2014.  The Board denies an increase to 100 percent from October 20, 2014 to present or indeed over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to a disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) is granted to 70 percent but no higher prior to October 20, 2014.

Entitlement to a disability rating higher than 70 percent for PTSD is denied from October 20, 2014 to present.


REMAND

In regard to entitlement to TDIU, in October 2014, the VA examiner opined that it is less likely than not that the Veteran's PTSD, either alone or in combination with other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  Since this examination, a June 2015 VA examination was conducted in regard to the heart and the rating for the Veteran's coronary artery disease increased.  As such, another VA examiner's opinion should be sought to opine whether the Veteran's combined service connected disabilities render him unable to secure or follow a substantially gainful occupation in light of the worsened heart condition.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

2.  The RO or AMC should consider the claim for referral to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321, if appropriate.

3. Then, after conducting any additional development deemed warranted, the claim for entitlement to TDIU must be adjudicated to include consideration of whether an extraschedular evaluation pursuant to 38 C.F.R. 
 § 3.321(b) is appropriate.  If the determination is unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


